This cause is a companion case to that of Exchange National Bank of Tampa, as Administrator of the Estate of Adrian C. Honore, deceased, Appellant, v. Clark-Ray-Johnson Company,et al., Appellees, opinion in which case was filed at this term of Court.
The order of the chancellor here under consideration should be affirmed on authority of the opinion in the above stated case, and it is so ordered.
Affirmed.
WHITFIELD, P. J., AND TERRELL AND BUFORD, J. J., concur.
ELLIS, C. J. AND STRUM AND BROWN, J. J., concur in the opinion and judgment. *Page 736a